June 22, 2012


Mr. P. M. Schenkkan
Graves Dougherty Hearon & Moody PC
401 Congress Avenue, Suite 2200
Austin, TX 78701
Mr. Byron C. Keeling
Keeling & Downes, P.C.
1500 McGowen, Suite 220
Houston, TX 77004

RE:   Case Number:  08-0751
      Court of Appeals Number:  01-06-00897-CV
      Trial Court Number:  05-CV-0796

Style:      TEXAS MUTUAL INSURANCE COMPANY
      v.
      TIMOTHY J. RUTTIGER

Dear Counsel:

      Today the Supreme Court of Texas  withdrew  the  Court's  opinion  and
judgment issued August 26, 2011 and the opinion  and  judgment  issued  this
date are substituted.  The concurring opinion and dissenting opinion  issued
August  26,  2011  are  withdrawn  and  the  opinions  of  this   date   are
substituted.    You   may   obtain   a   copy    of    the    opinion    at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Latonia Renee      |
|   |Wilson                 |